Citation Nr: 1414316	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-18 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, including as secondary to service-connected bilateral pes planus and left ankle sprain.

2.  Entitlement to service connection for a left knee disorder, including as secondary to service-connected bilateral pes planus and left ankle sprain.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1996 to October 2003.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  In November 2013, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.

The Veteran had also timely disagreed with the noncompensable rating assigned for residuals of left ankle sprain in a January 2011 rating decision (an interim, April 2011, rating decision granted an increased 10 percent rating) and this issue was included in the April 2011 statement of the case (SOC).  The Veteran's timely substantive appeal limited his appeal to the matters of service connection for his knees.  Consequently, the only matters before the Board at this time are those pertaining to the knees.  

During his November 2013 videoconference hearing, the Veteran provided testimony on the matter of an increased rating for left ankle sprain and reported that the pain in his feet has become progressively worse.  This raises a claim of entitlement to increased ratings for left ankle sprain and bilateral pes planus.  Such claims have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for right knee and left knee disabilities based on alternate theories of entitlement, i.e., on a direct basis (as incurred in service) and as secondary to his service-connected bilateral pes planus and left ankle sprain.  38 C.F.R. § 3.310 provides that any increase in severity of a nonservice-connected disease, or injury that is proximately due to or the result of a service-connected disability will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 

The Veteran has not been afforded a VA examination to determine the existence, nature and likely etiology of any knee disabilities or whether his service-connected bilateral pes planus and/or left ankle disorder caused or aggravated any such knee disabilities.  As the service treatment records show an April 2003 diagnosis of right knee PFPS (patellofemoral pain syndrome) and patellar tendonitis with bilateral pes planus and plantar fasciitis and as the Veteran has testified that he has experienced ongoing bilateral lower extremity pain (including right knee and left knee pain), an examination to secure a medical nexus opinion in the matter is necessary.  

At the videoconference hearing the Veteran reported he receives ongoing treatment for his bilateral lower extremity complaints.  Records of such treatment or evaluation may contain pertinent information (VA treatment reports are constructively of record) and must be secured.


Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association with the claims file copies of complete updated clinical records (any not already associated with the claims file) of any (and all) VA evaluation and/or treatment the Veteran has received for his bilateral lower extremities.

2.  The RO should also ask the Veteran to identify providers of any private evaluations or treatment he has received post service for his lower extremities since his separation from service, and to provide releases for VA to obtain records from the providers identified.  The RO should secure for the record copies of complete clinical records from all sources identified.  If records sought from any private provider are not received pursuant to the RO's request, the Veteran should be so advised, and further advised that ultimately it is his responsibility to ensure that private pertinent records are received.  

3.  The RO should then arrange for an orthopedic examination of the Veteran to determine the nature and etiology of any right knee and/or left knee disabilities.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following: 

a)  Please identify (by diagnosis) all current right knee and left knee disability entities.

b)  For each diagnosed disability entity of the right knee and/or left knee, what is the most likely etiology for such disability?  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability is directly related to the Veteran's activities in service or was either (i) caused or (ii) aggravated by (increased in severity due to) a service-connected disability (bilateral pes planus and left ankle sprain)?  The examiner should specifically note the existence of a September 2000 medical history in service which notes swollen or painful joints and PFS (possibility indicating patello-femoral syndrome) and a June 2004 post service record noting a diagnosis of patello femoral syndrome of the right knee.  

c)  If there is an opinion to the effect that a service connected disability did not cause, but aggravated, a diagnosed right knee and/or left knee disability entity, the examiner should identify, to the extent possible, the degree of additional disability (pathology/impairment) which resulted from such aggravation, indicating the "baseline" severity of such disability prior to any aggravation by a service-connected disability and the level of severity existing after the aggravation occurred.

Examiner must explain the rationale for all opinions.  The discussion of rationale must include explanation as to why the disability is attributed to the etiology specified, with citation to clinical findings and or medical texts (including the PubMed article, "The Correlation Between Pes Planus and Anterior Knee or Intermittent Low Back Pain" submitted by the Veteran's representative with the August 2013 VA Form 646), as deemed appropriate.  

4.  The RO should then readjudicate the claims on appeal.  If any remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


